Citation Nr: 0910471	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-24 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been received with 
which to reopen a service connection claim for a respiratory 
disorder (other than COPD and sleep apnea), claimed as 
secondary to gasoline inhalation in service.


REPRESENTATION

Appellant represented by:	Lisa Lee, Attorney at Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from July 1977 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran has raised service connection claims for nasal 
secretions and "multiple sensory sensitivity."  These 
issues have not yet been addressed by the RO and are referred 
to the RO for action as appropriate.  


FINDINGS OF FACT

1.  The service treatment records document that the Veteran 
sustained Mogas exposure in May 1979; the 1983 separation 
examination was negative for any respiratory condition or 
neurological abnormalities.  

2.  COPD and sleep apnea diagnosed years after the Veteran's 
discharge from service are not etiologically related to the 
Veteran's period of active service or any incident therein, 
including Mogas exposure.  

3.  In a June 1984 rating decision, the RO denied the 
veteran's service connection claim for a respiratory disorder 
(other than chronic obstructive pulmonary disease - COPD), 
claimed as secondary to gasoline inhalation in service.  The 
Veteran was duly notified of this decision and of his 
appellate rights in a June 1984 letter, and did not appeal 
that determination.

4.  The Veteran filed to reopen the claim for a respiratory 
disorder in May 2001.

5.  Evidence received since the June 1984 rating decision 
denying service connection for a respiratory disorder fails 
to include a current diagnosis of a respiratory disorder 
(other than COPD and sleep apnea); as such this evidence, 
when considered by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
and it is not new and material.


CONCLUSIONS OF LAW

1.  COPD and sleep apnea were not incurred or aggravated 
during active duty service and are not secondarily related to 
Mogas exposure in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  A June 1984 rating decision which denied service 
connection for a respiratory disorder (other than COPD and 
sleep apnea) is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104 (2008).

3.  Evidence received subsequent to the June 1984 rating 
decision relating to the service connection claim for a 
respiratory disorder is not new and material, and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  (The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In this case, the Board concludes that the notice 
requirements of the VCAA have been satisfied with respect to 
the claims on appeal being addressed in this decision.  The 
Board observes that the Veteran was informed of the relevant 
law and regulations pertaining to his application to reopen 
the service connection claim for a respiratory disorder in a 
February 2006 letter from VA.  This letter informed the 
Veteran that his service connection claim for a respiratory 
had been previously denied in a 1984 decision which was 
final, and that in order for VA to reconsider his claim, he 
must submit new and material evidence.  Specifically, he was 
advised that new evidence consists of evidence in existence 
that has been submitted to the VA for the first time.  
Material evidence was explained as evidence relating to the 
reason the claim was previously denied.  The letter further 
informed the Veteran that new and material evidence must 
raise a reasonable possibility of substantiating the claim.  
With regard to describing what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial, the letter advised the Veteran that VA 
needed evidence showing that the condition previously denied 
existed from military service to the present time.  
Accordingly, the Board concludes that this satisfied the 
notice requirement with regard to the application to reopen 
the previously denied claim for a respiratory disorder.  
Kent, 20 Vet. App. at 10.  

The RO also informed the Veteran of VA's duty to assist him 
in the development of evidence pertinent to his service 
connection claims (on the merits) in letters dated in March 
2002 and February 2006 wherein the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining relevant 
records from any Federal agency, which may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  With respect to private 
treatment records, the letter informed the Veteran that VA 
would make reasonable efforts to obtain private or non-
Federal medical records, to include records from State or 
local governments, private doctors and hospitals, or current 
or former employers.  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.

The Veteran has not been provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date as was discussed in the Dingess case.  While 
this notice is procedurally deficient, as the Board is not 
reopening the claim of service connection for a respiratory 
disorder and is denying service connection claims for COPD 
and sleep apnea, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot and the lack of such notice is non-prejudicial.  

Adjudication of the claims on appeal was undertaken in a 
Supplemental Statement of the Case (SSOC) issued in January 
2008.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured any failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  In sum, the record indicates that the Veteran 
received appropriate notice pursuant to the VCAA.

Additionally, the Board notes the Veteran has had 
representation throughout the duration of the appeal.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  Thus, the Board finds 
the Veteran meaningfully participated in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected in any way.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records (STRs) have been obtained as well as 
identified VA and private treatment records and records from 
the Social Security Administration.  Statements and argument 
from the Veteran and his representative are also on file.  

VA has no specific duty to conduct an examination with 
respect to the claim on appeal requiring the presentation of 
new and material evidence to reopen them because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen 
only if new and material evidence is presented or secured.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need 
not provide a medical examination or medical opinion until a 
claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence).  
However, even so a VA examination addressing all of the 
Veteran's claimed respiratory disorders (including COPD and 
sleep apnea) was conducted in August 2007.     

The Veteran's representative has alleged that the VA 
examination report of 2007 is inadequate for a variety of 
reasons and has requested an evaluation by a specialist due 
to the "complexity" of the case.  When, in the judgment of 
the VA or the Board, expert medical opinion, in addition to 
that available within the VA, is warranted by the medical 
complexity or controversy involved in an appealed case, the 
VA or the Board may secure an advisory medical opinion from 
one or more independent medical expert (IME) who is not a VA 
employee.  38 U.S.C.A. § 7109(a); 38 C.F.R. §§ 3.328(a), 
20.901(d).  However, the Board finds that neither an IME 
opinion nor a second VA examination/opinion is necessary in 
this case, inasmuch as the current medical evidence, in 
particular, the 2007 VA examination, contains sufficient 
clinical findings and medical opinions addressing the claims 
on appeal to permit the Board to adequately adjudicate the 
claims on appeal.  The current record presents no conflict 
between existing medical findings, assessments, or opinions.  
As there is no medical complexity or controversy in this case 
requiring an opinion from an IME or any other supplemental 
examination and/or opinion for resolution of the matters on 
appeal, the Board finds that no such additional development 
is not warranted.

Moreover, as a practical matter, there is no duty on the part 
of VA to provide another medical examination, because as was 
the case in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
currently claimed disorders.  The Veteran has not provided 
such evidence in conjunction with the claims on appeal, as 
will be further explained herein.  Here as in Wells, the 
record in its whole, after due notification, advisement, and 
assistance to the Veteran under the VCAA, does not contain 
competent evidence to suggest that the Veteran has a current 
clinical diagnosis of a respiratory disorder (other than COPD 
and sleep apnea) or that currently diagnosed COPD and sleep 
apnea are in any way etiologically related to active service.  
Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion as to 
the claims on appeal.  Id.

The Board observes that subsequent to the issuance of the 
most recent SSOC dated in January 2008, the Veteran's 
representative added additional argument, duplicate VA and 
private medical records and a general information sheet 
pertaining to neurotoxic chemical effects.  This evidence was 
presented without a waiver.  However, as this evidence 
consists only of duplicative medical evidence and generic 
information sheet in no way directly relating to or impacting 
the adjudication of the Veteran's claims, the Board believes 
that therefore referral to the RO of this evidence received 
directly by the Board is not required and that a Remand for 
consideration of this evidence is unnecessary.  38 C.F.R. § 
20.1304. 

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background

The Veteran served with the United States Army and his 
military occupation was listed as a motor transport operator.  

The STRs reflect that the Veteran had no respiratory or 
neurological abnormalities when evaluated for enlistment in 
December 1976.  The records show that on May 8, 1979, the 
Veteran suffered from gas inhalation while working inside a 
Mogas tank.   Detailed documentation of this event reveals 
that he fell into a gasoline tank, 6 feet deep.  He was 
hospitalized for that day and was asymptomatic the entire 
night; it was also reported that the chest was clear.  
Preliminary lab studies were normal and the Veteran was 
discharged the next day.  The Veteran was seen for a follow-
up in June 1979, due to complaints of chest pain and a 
history of a murmur, post accident, described as 
asymptomatic.  It was noted that he had a possible functional 
murmur and that hydrocarbon residuals were doubted.  A flow-
type heart murmur was diagnosed in January and February 1980.  
When evaluated in May 1980, no respiratory or neurological 
abnormalities were noted and a chest X-ray film was negative.  
Between December 1980 and February 1983 the Veteran was 
treated for acute incidents of upper respiratory infection, 
viral syndrome and pharyngitis.  The May 1983 separation 
examination report reflects that the Veteran had no 
respiratory or neurological abnormalities and a chest X-ray 
film report was negative.  The Veteran reported having 
shortness of breath and chest pain.  A history of gas 
inhalation and heart murmur in 1979 were noted.  

A VA examination was conducted in March 1984.  An 
electrocardiogram (EKG) was within normal limits.  X-ray 
films of the chest were normal.  The report indicated that 
the Veteran had quit smoking in 1982; the lungs were 
described as clear.  There was no respiratory disorder 
diagnosed.   

In a rating action dated in June 1984, service connection for 
a respiratory condition due to gas inhalation was denied, as 
no such condition was shown.  The Veteran was notified of the 
denial of that claim in June 1984 and of his appellate 
rights, but did not appeal that determination.   

On VA examinations conducted in September 1985 and June 1986, 
lungs were clear, there was no indication of a murmur and 
there was no enlargement of the heart.  

A VA chest film report dated in July 1995 revealed that the 
heart was normal; there was no evidence of pleural effusions 
of pulmonary edema and the lungs were clear.  An impression 
that there was no evidence of acute cardiopulmonary disease 
was made.  

The Veteran was evaluated by a private doctor in July 1996 a 
week after he was involved in an accident while riding a 
motorcycle.  The Veteran denied having a history of asthma or 
emphysema and reported that he did not smoke cigarettes.  

A VA neurological examination was conducted in December 1997 
at which time it was reported that the Veteran had fallen in 
a tanker of Mogas (all-purpose fuel) and was dragged out of 
the tanker unconscious, but later recovered.  It was noted 
that he was on medication due to insomnia associated with 
depression.  The diagnoses included skin conditions of the 
feet due to Mogas exposure and hypertensive cardiovascular 
disease, possibly associated with weight gain (weight was 
noted as 283 pounds on examination). 

Private medical records dated in 1998 reflect that the 
Veteran complained of a 11/2 year history of shortness of 
breath of exertion.  A history of tobacco use, but no current 
usage was noted.  

The file contains a decision (as well as medical records 
supporting the decision) from the Social Security 
Administration (SSA) issued in 1999.  SSA determined that the 
Veteran's impairments including: migraine headaches, cervical 
pain, disorders of the right knee and shoulder, a left knee 
disability and an affective disorder rendered him disabled 
effective from February 1997.  Neither sleep apnea nor any 
pulmonary condition was mentioned.

VA records dated in June 1999 reference a private sleep study 
done in May 1999 which revealed sleep apnea to be treated 
with a C-PAP.  These records indicate that the Veteran was 
counseled about the importance of weight loss with sleep 
apnea and note that he quit smoking in May 1979.  Records 
dated in 1999 also reference that the Veteran's medical 
problems included emphysema-NEC (not elsewhere classified) 
and that he was under treatment for COPD.  A November 1999 
record reveals that the Veteran complained of a 3-year 
history of severe daytime sleepiness and noted that he smoked 
for 6 years, but quit at age 21.  Severe obstructive sleep 
apnea was diagnosed by VA in December 1999.  

Private medical records dated from May 1999 to May 2000 
reflect that the Veteran's assessed medical conditions 
included COPD and hypertension.  An entry dated in June 2000 
indicates that the Veteran quit smoking in 1979.

The file contains a private neurotoxicity screening report 
dated in March 2001 indicating that the Veteran reported 
having symptoms (to include those impacting his memory, 
balance, vision and chemical sensitivity) which were 
consistent with neurobehavioral toxicity.  

In May 2001, the Veteran filed original service connection 
claims for COPD and sleep apnea and filed to reopen a service 
connection claim for a respiratory disorder claimed as 
emphysema.   

VA medical records dated from 2001 to 2005 are entirely 
negative for a diagnosis of emphysema, but reflect that sleep 
apnea was diagnosed.  A record dated in July 2001 noted a 
history of sleep apnea and chemical burn to the lungs.  

In June 2006 the following treatise evidence was added to the 
record: (1) a fact sheet from the California Office of 
Environmental Health Hazard Assessment providing health 
information about fuel; (2) a fact sheet from the Canadian 
Centre for Occupational Health and Safety discussing the 
health hazards associated with breathing Benzene: (3) a 
material safety data sheet on Benzene from Total 
Petrochemicals, and (4) an article entitled, "Oil, a Life 
Cycle Analysis of its health and Environmental Impacts."  

A VA examination was conducted in August 2007 and the claims 
folder and records were reviewed.  The examiner noted that 
there was confirmation in the STRs of the Veteran's Mogas 
exposure, caused by falling into a Mogas tanker.  The 
examiner noted that there was no mention of any respiratory 
condition in service and the separation examination revealed 
that respiratory evaluation was normal.  The Veteran gave a 
14 year history of smoking 1 to11/2 packs of cigarettes a day, 
and reported that he stopped smoking in 1979 after he fell in 
the tanker.  The Veteran reported that there was no history 
of emphysema.  The Veteran reported having one episode of 
respiratory failure.  The examiner referenced a VA medical 
record dated in December 2006 which mentioned that the 
Veteran was treated for pneumonia and a COPD exacerbation.  
On pulmonary function testing, the Veteran gave a history of 
having smoked for 15 years and having quit for the past 30 
years. 

The following diagnoses were made upon VA examination: Mogas 
exposure without objective evidence of respiratory/pulmonary 
residuals; minimal restrictive deficit on PFT - most likely 
due to obesity; COPD - most likely caused by prior tobacco 
use/smoking; no objective evidence of emphysema and sleep 
apnea on treatment with CPAP and oxygen.  The VA examiner 
opined that STRs did support that the Veteran was exposed to 
Mogas in service, but explained that there was no indication 
of any respiratory condition on the separation examination 
report.  The examiner noted that smoking was a known risk 
factor for COPD and opined that that COPD was most likely due 
to smoking and less likely than not due to Mogas exposure.  
Similarly, there was no indication that sleep apnea was 
related to the Veteran's period of service or any incident 
therein.  The examiner offered no opinion regarding 
emphysema, as it was not diagnosed on examination.  

In April 2008, the Veteran's attorney presented duplicate VA 
and private evidence and a general information sheet 
pertaining to neurotoxic chemical effects in support of the 
claims.

Legal Analysis

The Veteran maintains that service connection is warranted 
for COPD, a respiratory disorder other than COPD and for 
sleep apnea, all claimed as attributable to exposure to Mogas 
in-service (also described as exposure to a Benzene product).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

	A.  Service Connection - COPD and Sleep Apnea

Sleep apnea and COPD were diagnosed in 1999 and again upon VA 
examination in 2007.  Since the record clearly contains 
current diagnoses of these disorders, Hickson element (1) is 
satisfied.  

The remaining question is whether or not currently diagnosed 
sleep apnea and COPD were incurred during or as a result of 
the Veteran's active military service.  

With respect to the second Hickson element, service 
incurrence of a disease or injury, the STRs reflect that in 
May 1979, the Veteran fell into a tanker of Mogas and 
accordingly, Mogas exposure in service is firmly established.  
However, neither sleep apnea nor COPD were diagnosed in 
service.  Indeed, the separation examination report of May 
1983 revealed no clinical abnormality of the respiratory 
system and no neurological abnormalities.  The Veteran's 
separation physical examination report is highly probative as 
to his condition at the time of his release from active duty, 
as it was generated with the specific purpose of ascertaining 
the veteran's then-physical condition.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997).

Post-service, the earliest diagnoses of sleep apnea and COPD 
were made in 1999, more than 15 years after the Veteran's 
discharge from service.  At that time, there was no 
etiological link made between the Veteran's period of service 
to include his exposure to MOGAS, and the diagnoses of these 
conditions.  With respect to the third Hickson element, 
medical nexus, the Court of Appeals for the Federal Circuit, 
which has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between the Veteran's service and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The file contains a VA examination report and opinions 
provided in August 2007.  At that time, the VA examiner 
opined that it was less likely than not the Veteran's 
diagnosed conditions, COPD and sleep apnea, were 
etiologically related to his period of service, to include 
Mogas exposure sustained therein.  The examiner added that 
the Veteran's lengthy history of cigarette smoking was more 
likely the etiological cause of his COPD.  Among the factors 
for assessing the probative value of a medical opinion is the 
thoroughness and detail of the opinion and whether the 
opinion is based upon a complete accurate factual premise.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  This 
opinion is considered highly probative as it was definitive, 
based upon a review of the Veteran's medical history and 
records, and supported by a facts documented in the record.  
There is no contrary medical opinion of records and the 
Veteran has not provided any competent medical evidence to 
rebut the opinion or otherwise diminish its probative weight.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Veteran has provided medical articles/treatise evidence 
in support of his claim which generally discusses the hazards 
and health effects of gasoline/fuel exposure.  The Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).

In this case, however, the treatise evidence submitted by the 
Veteran is general in nature, does not relate to or 
specifically discuss his case, and is not accompanied by any 
medical opinion of a medical professional which supports the 
contentions which the Veteran has raised in this case.  The 
Board has no reason to doubt the veracity of the information 
contained in the treatise information offered.  However, the 
fact that gasoline exposure may impact pulmonary health does 
not establish that the veteran's currently diagnosed COPD and 
sleep apnea, initially diagnosed more than 15 years ago, are 
attributable to Mogas exposure sustained once approximately 
30 years ago.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson element is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

In this case, the Veteran essentially maintains that he has 
had a history of pulmonary symptomatology since the Mogas 
exposure sustained in May 1979.  However, the file contains 
normal medical findings of the pulmonary system at the time 
of the Veteran's separation from service in 1983; VA 
examination findings made in March 1984 revealing that an EKG 
was within normal limits, X-ray films of the chest were 
normal, the lungs were clear and no respiratory disorder 
diagnosed; and the absence of any medical records documenting 
complaints, diagnosis or treatment of COPD and sleep apnea 
until 1999, more than 15 years after the Veteran's discharge 
from service.  Collectively, the clinical evidence does not 
establish chronicity or continuity of pulmonary 
symptmomatology since service and in fact represents 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991); Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

The Board neither questions the occurrence of the Veteran's 
Mogas exposure in service or the sincerity in his belief that 
he has a currently manifested disorder, claimed as COPD and 
sleep apnea, as a result of that service-related incident.  
While he is certainly competent to relate his symptomatology 
in service and after service, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, mere 
contentions and statements of the Veteran, no matter how well 
meaning do not constitute competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Essentially, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
currently diagnosed COPD and sleep apnea are related to 
service, Hickson element (3), medical nexus, is not met.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claims 
for COPD and sleep apnea.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.

	B.  New and Material - Respiratory Disorder (Other than 
COPD)

The Veteran is seeking to reopen the claim of entitlement to 
service connection for a respiratory disorder (other than 
COPD) which was previously and most recently denied in a 
rating action issued in June 1984, which was not appealed and 
became final.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

For a claims to reopen such as the one in this case, which 
was filed prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Under this standard, the claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial. Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  Thus, the Board has reviewed the record, with 
particular attention to the additional evidence received 
since the final June 1984 rating decision denying service 
connection for a respiratory condition claimed as due to gas 
inhalation in service.  In this regard, the Board observes 
that the basis of the denial of the claim in 1984 was lack of 
evidence of any diagnosed respiratory disorder.   

After reviewing the record, the Board finds that new and 
material evidence has not been received since the June 1984 
rating action.  While the record contains evidence presented 
since the final 1984 rating decision which is clearly new, in 
that it was not previously submitted to agency decision 
makers, it does not bear directly and substantially upon the 
specific matter under consideration, as it still lacks an 
essential element of a successful service connection claim, 
evidence of current pulmonary disability.  Essentially, in 
the absence of such evidence, none of the new evidence, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Specifically, the record contains no currently diagnosed 
respiratory disorder (other than COPD and sleep apnea - which 
are separately claimed and for which separate adjudications 
have been afforded).  Specifically, a clinical diagnosis of 
emphysema, supported by medical evidence establishing that 
diagnosis, has never been made.  In McClain v. Nicholson, 
21 Vet. App. 319 (2007), the Court held that the requirement 
that a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim."  In this case, the record includes no current 
diagnosis of any respiratory disorder (other than COPD or 
sleep apnea), to include emphysema made since the filing of 
the claim to reopen in May 2001.  With respect to some 
records dated in 1999 which reference the Veteran's medical 
problems to include emphysema, these records specifically 
described the listed medical problem of emphysema as NEC (not 
elsewhere classified); i.e. not clinically diagnosed; 
moreover these records do not meet the definition of current 
disability as described in the McClain case, as they pre-date 
the claim to reopen.  The Board also points out that upon VA 
examination conducted in 2007, the examiner specifically 
determined that there was no objective evidence to support 
diagnosing emphysema.  Evidence that is unfavorable to a 
claimant is not new and material.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992).  

Also new to the record are numerous general fact and medical 
informational documents discussing the hazards and health 
effects of gasoline/fuel exposure.  However, none of this 
evidence relates specifically to the Veteran's case or serves 
to establish the presence of a current respiratory disorder.  
As such, this evidence does not bear directly and 
substantially upon the specific matter under consideration 
and is not by itself or even in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that 
a medical article or treatise can provide support for a 
claim, but must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that 
generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish a nexus between current disability and military 
service).  Hence, while this evidence is new, it is not 
material and cannot serve to reopen a claim under § 5108.

The additional statements that the Veteran and his 
representative have provided, to the effect that a currently 
claimed respiratory disorder is attributable to Mogas 
exposure in service, are generally cumulative of the existing 
record of his contentions in support of his claim.  See Reid 
v. Derwinski, 2 Vet. App. 312 (1992). See also Untalan v. 
Nicholson, 20 Vet. App. 467 (2006) (the presentation of new 
arguments based on evidence already of record as of the 
previous decision does not constitute new evidence).  Mogas 
exposure in service was already established at the time that 
the final 1984 rating decision was issued.  The Board has 
also taken into account the Veteran's assertions regarding 
the etiology of a claimed respiratory disorder due to 
service-related Mogas exposure, however, as he is a layperson 
without a medical background, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In summary, the Board concludes that new and material 
evidence has not been presented with which to reopen the 
service connection claim for a respiratory (other than COPD 
and sleep apnea) primarily claimed as emphysema.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Because the Veteran has 
not fulfilled the threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable and the claim 
remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for sleep apnea is denied.

New and material evidence not having been received, the 
service connection claim for a respiratory disorder (other 
than chronic obstructive pulmonary disease - COPD), claimed 
as secondary to gasoline inhalation is not reopened and 
remains denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


